DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the papers filed May 24, 2022.  Currently, claims 1-5, 8-10, 12-15 are pending.  Claims 2-5, 8-10, 12-15 are withdrawn as drawn to non-elected subject matter.   Applicant elected a combination of genes which includes Acaca and Nampt (see paper filed December 27, 2021).  Claims 2-5, 8-10, 12-15 are not directed to the elected combination.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn because the claims require that the labeled probes comprise a chemiluminescent, radioactive, or fluorescent label.  
The 102 rejections over Affymetrix and NEB have been withdrawn because the claims require the probes are labeled with a chemiluminescent, radioactive, or fluorescent label.  
	
Priority
This application claims priority to divisional application 13/525,230 filed June 15, 2012 and provisional application 61/497,476, filed June 15, 2011.  

Drawings
The drawings are acceptable. 

Claim Interpretation
The claims are directed to a composition “including” two or more labeled probes wherein the “individual probes include”.  The use of “including” has been interpreted as open claim language, namely comprising.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.

The claims are directed to a composition comprising labeled polynucleotides that specifically hybridize to the elected combination of genes which includes Acaca and Nampt.  The claim contains additional language that set for the intended use of the composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	The instant claims do not appear to require any particular structure or any particular length limitations for the polynucleotides.  The claims encompass fragments of genes which implies short sequences, such as 12mers or 24mers.  The oligonucleotides of NEB are fragments of the genes Acaca and Nampt.  The claim is broad to encompass additional oligonucleotides.  Neither the claims nor the specification provide any limiting definition for the polynucleotides that specifically hybridize to genes Acaca and Nampt.  The claims do not provide any structural limitations for these fragments such as length limitations or primary structure of the probes.  Furthermore, the specification fails to provide any guidance as to the length limitations of the claims polynucleotides that would be required for any specificity.  Instead the specification teaches that the “exact size will depend on many factors.”  The structure of the prior art primers, 12 or 24 nucleotides in length and labeled are capable of performing the intended use and thus it meets the claim.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial

The claims encompass a large genus of possible nucleic acid oligonucleotide fragments with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.   
The NEB Catalog does not teach that the Random Primers kit includes a reporter group.  The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  
The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column).  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments.  
Response to Arguments
The response traverses the rejection.  The response asserts NEB catalog discloses a large genus of nucleic acids but does not specifically disclose the claimed subject matter and Rothstein does not point to the claimed subject matter.  This argument has been reviewed.  The examiner agrees the NEB catalog discloses a large genus of all 12 and all 24mer nucleic acids in a kit.  The examiner also noted above that the instant claims are broadly directed to a very large genus of 12 and 24 mers, for example, along the Acaca and Nampt genes.  While the specification does not particular point to any sequence for the Acaca and Nampt genes, the prior art teaches the ACACA sequence on chromosome 17 (https://www.ncbi.nlm.nih.gov/nuccore/NG_023295.1).  The Sequence is 331,976 bp in length.  Thus, there are approximately 332K polynucleotides encompassed by this “first probe comprising a polynucleotide that specifically hybridizes toe Acaca”.  Similar analysis may be performed for Nampt.  The number of species encompassed within the instant claims is very large.  
The claims are directed to a composition “including”.  As discussed above, “including” has been broadly interpreted as open claim language such that additional elements may be encompassed within the composition.  The composition is not limited to two probes, one to Acaca and one to Nampt.  Instead, the composition may encompass probes to Acaca, Nampt and additional probes.  Here, the NEB catalog random primers encompasses probes to Acaca, Nampt and additional probes.  Thus, NEB discloses the claimed probes.  
The response cites In re Ruschig however it is not entirely clear the argument Applicant is trying to make, as there is not discussion of how this relates to the instant situation.  The claim in In re Ruschig appears to be narrowly tailored to a single compound rather than a genus of probes in a composition, as claimed here.  Thus, it is not clear the relevance of the case law to the instant claim.  
The response argues there is no motivation to combine the disclosure of the NEB catalog with the disclosure of Rothstein.  The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments and specifically cites the method of Rothstein et al.   Thus, there is nearly express suggestion to combine the two references.  The single kit of NEB Catalog specifically suggests and cites the method of Rothstein, thus there is a very specific blaze marking on the “trees” to combine the two references.  
	While NEB Catalog or Rothstein may not teach the intended use of the instant claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the polynucleotides of NEB Catalog in view of Rothstein would be capable of performing the intended use.  
	Thus for the reasons above and those already of record, the rejection is maintained.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 2, 2022